IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                                    Fifth Circuit
                                                                                 F I L E D
                                       No. 06-30608                               August 14, 2007

                                                                              Charles R. Fulbruge III
                                                                                      Clerk
GERARD GISCLAIR

                                           Plaintiff - Appellant - Cross-Appellee
v.

LARRY GRIFFIN TOWING COMPANY, INC.; DREW GRIFFIN INC.

                                    Defendants - Appellees - Cross-Appellants



                   Appeals from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:05-CV-833


Before JONES, Chief Judge, and REAVLEY and SMITH, Circuit Judges.
PER CURIAM:*


              Both parties have appealed from a modest verdict awarding
Appellant Gerard Gisclair (“Gisclair”) approximately $27,000 in maintenance
and cure damages for injuries he suffered while working aboard a vessel owned
by Larry Griffin Towing Company (“Towing Company”). Gisclair asserts that
the district court abused its discretion by denying the seaman’s motion for a new
trial based on implied juror bias on the part of juror/attorney Ellinghausen.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-30608

Assuming arguendo that this claim was properly preserved at trial, we find no
error in the trial court’s post-judgment explanation of its reasons for rejecting
this claim.
              The Towing Company, for its part, asserts that the district court
abused its discretion by qualifying as an expert a surgeon who was not board-
certified to perform orthopedic surgery. The Towing Company also asserts the
evidence is insufficient to support the damage award. We find no error in either
of these points. The surgeon, whether or not board-certified, could qualify under
the rules of evidence to give expert testimony by virtue of his extensive and
pertinent surgical experience. Further, as the district court aptly noted, judges
are not in a position to psychoanalyze the jury verdict as the Towing Company
would have us do. Because there is support in the record for the verdict, it must
be upheld.
              AFFIRMED.




                                        2